DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ELECTRIC MACHINE WITH AN EXTENDED SURFACE COOLER IN A VEHICLE.

Claim Objections
Claim 14 is objected to because of the following informalities:  In claim 14, line 4, “liquid jacket cooling”  should be --  liquid cooling jacket  --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (CN 109301960 A).
As to claim 11, Chen shows (FIG. 2): 

    PNG
    media_image1.png
    574
    823
    media_image1.png
    Greyscale

An electric machine of a vehicle (para[0021]:1), comprising: 
a stator 20 and a rotor 9, which are arranged in a housing 1; 
a liquid cooling jacket 12 configured for cooling the stator 20; and 
at least one extended surface cooler 6 connected to the liquid cooling jacket 12 via a wall 15 of the housing 1, the extended surface cooler 6 provided in an interior of the housing 1, the extended 
As to claim 12/11, Chen further shows (FIG. 1) the extended surface cooler 6 has a ring segment shape and is arranged coaxially to an axis of rotation AX of the rotor 9.
As to claim 13/11, Chen further shows (FIG. 2):

    PNG
    media_image2.png
    423
    937
    media_image2.png
    Greyscale


a coolant inflow 6W and a coolant outflow 6X of the extended surface cooler 6 are arranged at an end wall 15 of the housing 1 on a common circumferential path such that coolant flowing through the extended surface cooler 6 has a ring-segment shaped flow path (communication channels connect rotor cooling channels in series, the communication channels extend in circumferential direction in cover 15 para[0040]:16-25) .
As to claim 14/11, Chen further shows (FIG. 2):


    PNG
    media_image3.png
    460
    876
    media_image3.png
    Greyscale

a first coolant hole 15A and a second coolant hole 15B are configured to supply coolant to the extended surface cooler 6, the second coolant hole 15B connected to the first coolant hole 15A, the first coolant hole 15A connected to the liquid jacket cooling 12 and extending axially through the wall 15 of the housing 1, the second coolant hole 15B connected to the extended surface cooler 6 and extending radially through an end wall 15 of the housing 1.
As to claim 15/11, Chen further shows (FIG. 2):

    PNG
    media_image4.png
    569
    968
    media_image4.png
    Greyscale



As to claim 16/11, Chen further shows (FIG. 2 above) a first section 6E of a cooling surface area of the extended surface cooler 6 directly faces winding overhangs 2 at an end face of the stator 1.
As to claim 17/11, Chen further shows (FIG. 2 above) a second section 6R of a cooling surface area of the extended surface cooler 6 directly faces an end face area of the rotor 9 on an axial side of the rotor 9.
As to claim 18/11, Chen further shows (FIG. 2 above) a third section 6B of a cooling surface area of the extended surface cooler 6 directly faces a bearing point 19 of a rotor bearing 18, 19.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109301960 A) in view of Kudoh et al. (US 5,744,880, hereinafter Kudoh).
As to claim 19/11, Chen was discussed above with respect to claim 11 except for a respective one of the at least one extended surface cooler 6 is associated with each end wall 15 of the housing 1.
Kudoh shows (FIG. 1) a respective one of the at least one extended surface cooler 6,21 is associated with each end wall 14a,14b of the housing 7 (col.7:38-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Chen to have a respective one of the at least one extended surface cooler 6 is associated with each end wall 14,15 of the housing 1 as taught by Kudoh, for the advantageous benefit of cooling the rotor 9 to efficiently dissipate heat from the rotor 9 to prevent overheating and maintain strength of the rotor 9 as taught by Kudoh (col.7:57-61, col.9:59 to col.10:6).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (CN 109301960 A) in view of Lohr (US 3,566,165 A).
As to claim 20/11, Chen was discussed above with respect to claim 11 except for an axle drive for a vehicle, comprising at least one of the electric machine.
Lohr shows (FIG. 1) an axle drive for a vehicle, comprising at least one electric machine 10 (motor 10, motor shaft 18 is also axle of wheel 30 col.2:25-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric machine of Chen to have an axle drive for a vehicle, comprising at least one of the electric machine as taught by Lohr, for the advantageous benefit of using the motor counter electromotive force voltages to tend to reverse and stop forward motor rotation for fast braking as taught by Lohr (col.7:10-21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brune et al. (US 2016/0372986 A1), Sopp (US 2009/0108715 A1), Kuhn (US 2005/0093385 A1) and Kudoh et al. (US 5,744,880 A) each show an extended surface cooler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293. The examiner can normally be reached 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832